                          Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 1 of 10 Page ID
                                                           #:35904



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “19”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 2 of 10 Page ID
                                 #:35905
                                                                       1


 1                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
 2                               ORLANDO DIVISION

 3                       Case No.:   6:14-cv-1544-Orl-22GJK

 4      . . . . . . . . . . . . . . .
                                    :
 5      A.L., by and through D.L., :
        as Next Friend,             :
 6      Parent and Natural Guardian,:
                                    :
 7                Plaintiffs,       :        Orlando, Florida
                                    :        February 20, 2020
 8                    v.            :        1:32 p.m. - 3:27 p.m.
                                    :
 9      Walt Disney Parks           :
        and Resorts U.S., Inc.,     :
10                                  :
                  Defendant.        :
11      . . . . . . . . . . . . . . .

12

13                     TRANSCRIPT OF BENCH TRIAL, VOLUME VI
                       BEFORE THE HONORABLE ANNE C. CONWAY
14                          UNITED STATES DISTRICT JUDGE

15

16      APPEARANCES:

17      Counsel for Plaintiff:

18            Anthony Anderson Benton Dogali
              Dogali Law Group, P.A.
19            401 East Jackson Street, Suite 1825
              Tampa, Florida 33602
20
              Eugene Feldman
21            Arias, Sanguinetti, Stahle & Torrijos, LLP
              6701 Center Drive West, Suite 1400
22            Los Angeles, California 90045

23            Domenick Giovanni Lazzara
              Dom Law, PA
24            1814 North 15th Street, Suite 7
              Ybor City, Florida 33605
25

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 3 of 10 Page ID
                                 #:35906
                                                                      56


 1      A.    Yes.

 2                   THE COURT:    Counsel, you don't have to repeat her

 3      answer.

 4                   MR. DOGALI:    I'm sorry?

 5                   THE COURT:    Please don't repeat her answer.

 6                   MR. DOGALI:    I apologize, Your Honor.

 7      BY MR. DOGALI:

 8      Q.    Have you also been to Disneyland in California?

 9      A.    Yes.

10      Q.    When?

11      A.    In September of 2018.

12      Q.    Did you also receive 10 readmission passes there for each

13      member of your party?

14      A.    Yes.

15      Q.    How frequently have your recent visits been to Disney

16      World?

17      A.    Every two weeks we try and go.

18                   MR. DOGALI:    I don't have any more questions,

19      Your Honor.

20                   MS. HAIDOSTION:    No questions, Your Honor.

21                   THE COURT:    You may be excused.

22                   MR. DOGALI:    Your Honor, Plaintiff calls Cheri

23      Maxwell.

24                   THE COURTROOM DEPUTY:       Ma'am, if you would please

25      raise your right hand.

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 4 of 10 Page ID
                                 #:35907
                                                                      57


 1                                    CHERI MAXWELL

 2      was called as a witness and, having first been duly sworn,

 3      testified as follows:

 4                   THE WITNESS:    Yes.

 5                   THE COURTROOM DEPUTY:       Please have a seat.

 6                                  DIRECT EXAMINATION

 7      BY MR. DOGALI:

 8      Q.    Can you state your name, please.

 9      A.    Cheri Maxwell.

10      Q.    Where do you live?

11      A.    In Lakeland, Florida.

12      Q.    Are you the parent of a son with autism?

13      A.    Yes.

14      Q.    How old is he?

15      A.    He's 20.

16      Q.    And did you have occasion to take your son to the Disney

17      theme parks in the Orlando area before the DAS was released in

18      late 2013?

19      A.    Before?

20      Q.    Yes.

21      A.    Yes.   I -- yes.

22      Q.    Have you had occasion to do so since the DAS?

23      A.    Yes.

24      Q.    Those occasions since the DAS, about how many times?

25      A.    Approximately four or five.

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 5 of 10 Page ID
                                 #:35908
                                                                      58


 1      Q.    And on how many of those visits did you receive ten

 2      readmission passes for each member of your party?

 3      A.    Probably four of those.

 4                   MR. DOGALI:   I don't have any more questions,

 5      Your Honor.

 6                                 CROSS-EXAMINATION

 7      BY MR. WHITE:

 8      Q.    Good afternoon, Ms. Maxwell.       You filed a lawsuit against

 9      Disney; is that right?

10      A.    Yes.

11      Q.    You filed that lawsuit on behalf of yourself and D.M.,

12      your son; is that right?

13      A.    Yes.

14      Q.    And that lawsuit was dismissed?

15      A.    I -- I'm not a hundred percent sure about that.

16      Q.    Do you understand that your lawsuit was -- that summary

17      judgment was granted in Disney's favor in your case and that

18      you did not appeal?

19      A.    Again, I'm not a hundred percent sure about any of that.

20      It's all legal stuff, that --

21      Q.    Okay.

22      A.    -- goes over my head.

23      Q.    Do you remember being deposed in that case?

24      A.    Yes, I do.

25      Q.    Mr. Lazzara was your attorney at that deposition.       You

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 6 of 10 Page ID
                                 #:35909
                                                                      59


 1      remember that?

 2      A.    Yes.

 3      Q.    In that deposition, you testified your son, D.M., likes to

 4      go on rides repeatedly, correct?

 5      A.    Yes.

 6      Q.    In fact --

 7                   MR. DOGALI:   Objection, Your Honor.   Beyond the scope

 8      of the direct.

 9                   THE COURT:    Sustained.

10      BY MR. WHITE:

11      Q.    Ms. Maxwell, you mentioned that when Disney implemented

12      the DAS system you went four or five times; is that right?

13      A.    After that, yes, with my son.

14      Q.    And the first time was at Magic Kingdom around October

15      16th, 2013?

16      A.    I'm -- most likely.     I don't recall the exact date.

17      Q.    Okay.    Do you remember going in October of 2013 for the

18      first time under DAS?

19      A.    I remember our first experience going, yes.

20      Q.    Okay.    And when you went for your first time under DAS, it

21      was you, your son, and a therapist; is that right?

22      A.    Yes.    I always go with a therapist.

23      Q.    Okay.    And isn't it true that you said in your deposition

24      that you received five re-ads for each of the people in your

25      party?

                                  US DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 7 of 10 Page ID
                                 #:35910
                                                                      60


 1      A.    That would have been the one time that I received five

 2      instead of 10.

 3      Q.    And when you were provided those five re-ads, you were

 4      told this was a one-time only?

 5      A.    That's what they told me at the time, yes.

 6      Q.    You ended up having a good day that day; is that right?

 7                 MR. DOGALI:    Your Honor, outside the scope of the

 8      direct.

 9                 THE COURT:    Sustained.

10      BY MR. WHITE:

11      Q.    The next visit was to Hollywood Studios, do you remember

12      that, in December of 2013?

13      A.    Again, I don't remember the exact date.    But, yes, we did

14      go to Hollywood Studios at some point after the change.

15      Q.    Okay.   And when you went to Hollywood Studios, you did not

16      receive a DAS, correct?     You didn't use a DAS?

17      A.    I do not recall.

18      Q.    Okay.

19      A.    I have there before.

20      Q.    And at Hollywood Studios, you did not receive any

21      FASTPASSes or readmission passes, correct?

22      A.    I do not recall that.     I have been to Hollywood Studios at

23      least twice that we received 10 readmitted -- I call them

24      FASTPASSes, but they're calling them readmitted passes.

25      Q.    Okay.   And, Ms. Maxwell, you mentioned you were deposed,

                                 US DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 8 of 10 Page ID
                                 #:35911
                                                                      61


 1      correct, in that case?

 2      A.    Yes.

 3                   MR. WHITE:   Jacob, could you please bring up pages 54

 4      and then 55.

 5            (Publishing.)

 6      BY MR. WHITE:

 7      Q.    And please take some time to read this.       I know it's been

 8      a while since you were deposed.         Just, if you look at the

 9      bottom --

10      A.    I -- I don't have --

11      Q.    -- it talks about your visit to Hollywood Studios.

12      A.    I'm sorry.    I don't have my reading glasses.       I don't know

13      if I even brought any.      I'm sorry.

14      Q.    I'll read it to you then.       The question says:

15            "And this was a visit to Hollywood Studios?

16            "Answer:   Correct."

17            Actually, let me back up.       Before it, it says:

18            "It looks like the next trip you list here is December or

19      January 2013."     It says, "I'm going to assume this is actually

20      December 2013 or January 2014."

21            And you answer:     "Oh, yes."

22            Do you see that?     Actually, you said you have a

23      difficult -- are you able to see that right now?

24      A.    Yes.    That's great.

25      Q.    Okay.   And then it says:      "And this was a visit to

                                  US DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 9 of 10 Page ID
                                 #:35912
                                                                      62


 1      Hollywood Studios" --

 2            (Courtroom deputy tenders glasses to witness.)

 3                   THE WITNESS:   Thank you, though.

 4      BY MR. WHITE:

 5      Q.    And the next question is:

 6            "This was a visit to Hollywood Studios, correct?"

 7            And your answer is:     "Correct."

 8            Do you see that?

 9      A.    Yes.

10      Q.    And the next question says:

11            "And did you get a DAS card during this visit in December

12      or January?"

13            Do you see that?

14      A.    Yes.

15      Q.    And if you go to the next page, page 55 --

16      A.    Yes.

17      Q.    -- line 2, it says:

18            "Did you have any FASTPASSes for this visit?"

19            And your answer is no, isn't it?

20      A.    Yes.    And I do remember that now.

21      Q.    Okay.    So there's at least two times during your visits to

22      the parks under DAS where you did not receive 10 readmission

23      passes?

24      A.    I do not two times.     I recall that one time.   And I can

25      tell you why, but ...

                                  US DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Exhibit 19
Case 2:15-cv-05346-CJC-E Document 496-20 Filed 04/12/21 Page 10 of 10 Page ID
                                  #:35913
                                                                       63


 1       Q.   You mentioned the one time at Hollywood Studios?

 2       A.   Yes.    It was to go see the lights only.

 3       Q.   And you just testified earlier that there was another

 4       time, correct, your first trip to Magic Kingdom where you

 5       received five for each person in your party, right?

 6       A.   Yes.    That was the first time we went back after the

 7       system.

 8       Q.   Okay.    So there were at least two times when under DAS you

 9       did not receive ten readmission passes; isn't that correct?

10       A.   Yes.

11                   MR. WHITE:    No further questions.

12                   MR. DOGALI:    No questions, Your Honor.

13                   THE COURT:    All right.    You may be excused.

14                   MR. DOGALI:    Your Honor, if I may, all I'd like to do

15       before closing is perhaps place into the evidence certain

16       exhibits.    There are a group that are not objected to.         Those

17       are 151 through 173.

18                   THE COURT:    Wait a minute.     Let me find them.

19                   Your exhibit list shows objections to them.

20                   MR. DOGALI:    I thought it said --

21                   THE COURT:    151?   Oh, I'm sorry.   I've never seen

22       that AWO before.

23                   MR. DOGALI:    I think that's admitted without

24       objection.

25                   THE COURT:    I see that now, but I've never seen it

                                  US DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Exhibit 19
